UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2387


OLANDIO RAY WORKMAN,

                    Plaintiff - Appellant,

             v.

BILL M., CEO, Engineered Product Inc.; MONTRE JETER, lead man; CALEB
DAVIS, co worker; CHRIS MATTERN, co worker; TEE BROKISKIE, 1st shift
supervisor; MICHAEL COMPOS, co worker; JOHN, 1st shift supervisor, 2/2/2016
- 5/5/2016; ENGINEERED PRODUCT CORPORATION CO,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. R. Bryan Harwell, District Judge. (6:17-cv-00972-RBH)


Submitted: March 29, 2018                                         Decided: April 2, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Olandio Ray Workman, Appellant Pro Se. James T. Hedgepath, NEXSEN PRUET,
Greenville, South Carolina, for Appellee Engineered Product Corporation Co.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Olandio Ray Workman appeals from the district court’s order accepting the

recommendations of the magistrate judge and dismissing his employment discrimination

complaint. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Workman v. Bill M., No. 6:17-cv-00972-

RBH (D.S.C. Oct. 26, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            2